Citation Nr: 0703362	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.  The veteran died in April 1991.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In June 2005, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in April 1991 and lists the immediate cause of death as 
electrolyte abnormalities; due to, or a consequence of, renal 
insufficiency; due to, or a consequence of, metastatic 
hypernephroma.  

2.  The veteran was not service-connected for any disability 
during his lifetime.  

3.  During his lifetime, the veteran served in the Republic 
of Vietnam.  

4.  A renal disability was not shown in service, and 
hypernephroma (renal cell carcinoma) was not shown within one 
year post-service, and there is no competent medical evidence 
linking the veteran's cause of death with his period of 
active service, to include in-service exposure to herbicides.  




CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met.  38 U.S.C.A. § 3500 et seq (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in July 2005 and December 2005 
letters.  Collectively, these letters informed her to submit 
any pertinent evidence she has in her possession, informed 
her of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on the veteran's behalf, the assistance that VA would provide 
to obtain evidence on her behalf, and that she should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on her behalf.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains service 
medical records, the appellant's contentions, post-service 
medical records from the VA Medical Center in Atlanta 
(Decatur), Georgia, and the veteran's death certificate.  It 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
appellant's service connection claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's service 
connection claim for the cause of the veteran's death and 
claim of entitlement to DEA, no additional disability ratings 
or effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria 

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. § 3.5(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2006).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Under specified circumstances, presumptive service connection 
may be granted for certain diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran's death certificate reflects that he died in 
April 1991.  The immediate cause of death is electrolyte 
abnormalities; due to, or a consequence of, renal 
insufficiency; due to, or a consequence of, metastatic 
hypernephroma.  The veteran was not service-connected for any 
disability during his lifetime.  

The appellant attributes the veteran's death to Agent Orange 
exposure while serving in Vietnam.  On review, there is no 
objective evidence of record showing a nexus between the 
veteran's cause of death and his period of military service.  

The fact that the veteran had service in Vietnam is 
undisputed.  Nevertheless, the veteran's hypernephroma (renal 
cell carcinoma) is not a disability recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  In fact, as noted above, the Secretary 
specifically excluded renal cancer as a disability warranting 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

However, the Board observes that entitlement to service 
connection for renal cell cancer was denied in an April 1990 
rating decision, as there was no in-service evidence of a 
renal disability, no objective evidence of renal cell 
carcinoma within one year post-service (the first indication 
of kidney problems was in 1987, approximately 17 years post 
service); and no medical opinion associating the veteran's 
renal cell carcinoma to his period of military service.  

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no evidence of a renal disability during 
service or of renal cell carcinoma within one year after the 
veteran's discharge from service, and there is no competent 
medical evidence suggesting a relationship between the 
veteran's death and his active military service, to include 
exposure to Agent Orange.  The Board sympathizes with the 
appellant; however, as the preponderance of the evidence is 
against her claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006).  Therefore, it must be denied.

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for the 
cause of the veteran's death.  As noted, there were no 
findings of renal cell carcinoma in service or for many years 
after service.  Thus, while renal cell carcinoma was 
exhibited in the years following service, there is no true 
indication that pertinent disability is associated with 
service, to include exposure to herbicides.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
pathology in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after active duty, relating 
renal cell carcinoma to service, to include herbicide 
exposure, would certainly be speculative.  The Board notes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).

With regard to the appellant's DEA claim, such benefits may 
be paid to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.807 (2006).  Because the veteran had no 
service connected disabilities at the time of his death, and 
service connection has not been established, herein, for the 
cause of death, the appellant's claim for entitlement to DEA 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (claim denied in absence of legal merit).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


